FILED
                             NOT FOR PUBLICATION                            AUG 16 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AHMAD ALI,                                       No. 09-70221

               Petitioner,                       Agency No. A075-318-158

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Ahmad Ali, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983,

986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Ali’s motion to reopen as

untimely because he filed the motion nearly four years after the BIA issued its final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and he failed to present sufficient

evidence of changed circumstances in India to qualify for an exception to the time

limit for filing motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii).

      Ali’s contention that the BIA applied an improper legal standard in denying

his motion to reopen is belied by the record.

      PETITION FOR REVIEW DENIED.




                                           2                                   09-70221